United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 00-1848
                                    ___________

Michael F. Jackson,                      *
                                         *
              Appellant,                 *
                                         *
      v.                                 * Appeal from the United States
                                         * District Court for the
Officer Bumpas; Officer Conyer;          * Eastern District of Arkansas.
Officer Friar; Officer Spikes; Captain   *
Simpkins, in Blytheville Police          *      [UNPUBLISHED]
Department,                              *
                                         *
              Appellees.                 *
                                    ___________

                          Submitted: October 5, 2000
                              Filed: October 12, 2000
                                  ___________

Before BEAM, FAGG, and LOKEN, Circuit Judges.
                           ___________

PER CURIAM.

       Arkansas inmate Michael Jackson appeals from the district court’s1 28 U.S.C.
§ 1915A(b)(1) dismissal without prejudice of his 42 U.S.C. § 1983 complaint. Having
carefully reviewed the record and appellant’s brief, we agree that the complaint failed
to allege sufficient facts to state a claim. See Cooper v. Schriro, 189 F.3d 781, 783


      1
       The Honorable Stephen M. Reasoner, United States District Judge for the
Eastern District of Arkansas.
(8th Cir. 1999) (per curiam) (de novo review); Martin v. Sargent, 780 F.2d 1334, 1337
(8th Cir. 1985) (although pro se pleadings must be liberally construed, broad and
conclusory allegations warrant dismissal). Accordingly, we affirm. See 8th Cir. R.
47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-